On Application for Rehearing.
PER CURIAM.
The court did not overlook the charge of uneonstitutionality brought against the statute under which the prosecution in this case is being conducted, but, as this point did not seem to be pressed in the brief, and as there is nothing in it, the court said nothing about it. The title of the statute reads, “An act making the abduction of women a crime.” The complaint is that the body of the statute proceeds to punish as crime acts which do not constitute abduction, and that therefore the statute embraces several objects, and violates article 134 of the Constitution, according to which a statute is not permitted to have more than one object. Defendant is being prosecuted for abduction, under section 1 of the statute, which deals exclusively with abduction. If it be true that sections 2 and 3 of the statute deal with things which are not abduction, they are not covered by the title of the statute, and are invalid; but section 1 is distinctly severable from them, and would not be in fected by their invalidity. As defendant is not being prosecuted under sections 2 and 3, their validity or invalidity do not concern him.
Rehearing refused.